Dh I ee ere er

Case: 1:21-cv-02757 Document #: 1-1 Filed: 05/21/21 Page 1 of 5 PagelD #:6

~o w

IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS
COUNTY DEPARTMENT, LAW DIVISION

    
   
   
     
   
 
   

   

PHILLIP RACINE, JR., )
)
Plaintiff, )
) No.2021L003685
vs. Sheriff Please-Serve
) Menard, Inc.
MENARD, INC., ) c/o Prentice Hall Corp., Reg Agent
) 801 Adlai Stevenson Drive
Defendant. ) Springfield, IL 62703

SUMMONS

YOU ARE SUMMONED and required to file an answer to the complaint in this case, a copy of
which is hereto attached, or otherwise file your appearance, in the office of the Clerk of this Court within
30 days after service of this summons, not counting the day of service. If you fail to do so, a judgment by
default may be entered against you for the relief asked in the complaint.

E-filing is now mandatory for documents in civil cases with limited exemption. To e-file, you must
first create an account with an e-filing service provider. Visit https://efile.illinoiscourts.gov/service-
providers.htm to learn more and to select a service provider. If you need additional help or have trouble e-
filing, visit http://www. illinoiscourts.gov/FAO/gethelp.asp.

To the officer:

This summons must be returned by the officer or other person to whom it was given for service,
with endorsement of service and fees, if any, immediately after service. If service cannot be made, this
summons shall be returned so endorsed.

This summons may not be served later than 30 days after its date.

WITNESS,

4/7/2021 8:45 PM IRIS Y. MARTINEZ
Clerk of Cg fetes? ¢ >

   
   

  

Date of s{ rvice = ‘

(To be i aps on copy

left with Ae o¢ Sher person)

ce ora

Name: SUKHMAN | YAGODA, LLP St
Atty. for: Plaintiff
Address: 224 N. Desplaines St., #600 ;
City/State/Zip: Chicago, IL 60661 OE ae S
Telephone: 312.897-1800 ; A
ARDC No.: 6270855
Email: ryan@sukhmanyagoda.com

 

IRIS MARTINEZ, CLERK OF THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS
Case: 1:21-cv-02757 Document #: 1-1 Filed: 05/21/21 Page 2 of 5 PagelD #:7
12-Person Jury

FILED
4/712021 8:45 PM

IRIS Y. MARTINEZ
IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS = Giacuit cLERK

COUNTY DEPARTMENT, LAW DIVISION COOK COUNTY, IL
12871087
PHILLIP RACINE, JR., )
)
Plaintiff, )
) 20211003685
vs. ) No.
)
MENARD, INC., )
)
Defendant. )
COMPLAINT AT LAW

NOW COMES the Plaintiff, PHILLIP RACINE, JR., by and through his attorneys,
SUKHMAN | YAGODA, and states the following for his Complaint at Law against the Defendant:

1, That on October 14, 2020, the Plaintiff was a customer at a retail store being
maintained by the Defendant in Bridgeview, Hlinois, Cook County, Illinois.

2. That at that time and place the Plaintiff was transacting business on the lower level
near the escalator when another customer, who was coming down the escalator with construction
materials on a cart, dropped certain construction materials that struck the Plaintiff.

3. That upon being struck by the falling construction materials, the Plaintiff injured
his head, neck, and back.

| 4, That following this incident, the Plaintiff received epidural injections from a pain
management physician that resulted in the Plaintiff being paralyzed.

5. That at the time and place referred to herein above the Defendant was guilty of one

or more of the following negligent acts or omissions:

a. Failed to prohibit a customer/customers from carrying construction
materials down the escalator on a cart;
Case: 1:21-cv-02757 Document #: 1-1 Filed: 05/21/21 Page 3 of 5 PagelD #:8

é

b. Allowed a customer/customers to transport construction materials down the
escalator on a cart;

Cc. Relied upon a customer to transport construction materials down the
escalator on a cart without assistance;

d. Failed to maintain a reasonably safe method for customers to transfer
construction materials from the upper level to the lower level;

Gs Failed to implement a reasonably safe method for customers to transfer
construction materials from the upper level to the lower level; and

f. Failed to have a policy in place for the safe transfer of construction materials
from the upper level to the lower level.

6. That as a direct and proximate result of one or more of the foregoing negligent acts
or omissions of the Defendant, the Plaintiff was caused to suffer serious and permanent injuries,
disability, and loss of normal life; has incurred and will incur in the future, large medical bills; has
sustained and will sustain in the future, severe pain and mental anguish and these injuries have and
will otherwise interfere with the normal course of his life.

WHEREFORE, the Plaintiff, PHILLIP RACINE, JR., prays for judgment against the
Defendant in an amount in excess of $50,000.00 to properly compensate him for the damages.

Respectfully submitted,

SUKHMAN | YAGODA

Ryawet, Yagoda
SUKHMAN | YAGODA
224 North Desplaines Street, Suite 600
Chicago, Illinois 60661
T: 12) 897 — 1800
F: (312) 897 — 1801
FIRM ID: 60290
ARDC No.: 6270855
ryan@sukhmanyagoda.com
ee re

Case: 1:21-cv-02757 Document #: 1-1 Filed: 05/21/21 Page 4 of 5 PagelD #:9

FILED
41712021 8:45 PM

IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS !RIS Y. MARTINEZ

COUNTY DEPARTMENT, LAW DIVISION BOOK COUNTY tl.
12871087

PHILLIP RACINE, JR., )
)
Plaintiff, )

) 2021L003685

VS. ) No.
)
MENARD, INC., )
)
Defendant. )
AFFIDAVIT OF DAMAGES
SUPREME COURT RULE 222

 

THE UNDERSIGNED being first duly swom upon oath, deposes and states that the
money damages sought in this cause of action does exceed $50,000.00.
Respectfully submitted,

SUKHMAN | YAGODA

RyowE. Yagoda

SUKHMAN | YAGODA

224 North Desplaines Street, Suite 600
Chicago, Illinois 60661

T: (312) 897 — 1800

F: (312) 897 — 1801

FIRM ID: 60290

ARDC No.: 6270855
ryan@sukhmanyagoda.com
1 ihe Ih Ce Ur ee Po

Case: 1:21-cv-02757 Document #: 1-1 Filed: 05/21/21 Page 5 of 5 PagelD #:10

FILED
4/7/2021 8:45 PM

IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS !RIS Y. MARTINEZ

UNTY TME CIRCUIT CLERK
co DEPAR NT, LAW DIVISION COOK COUNTY, IL
PHILLIP RACINE, JR., ) 12871087
)
Plaintiff, )
) 2021L003685
VS. ) No.
)
MENARD, INC., )
)
Defendant. )
JURY DEMAND

THE UNDERSIGNED hereby demands a trial by Jury in the above matter.
Respectfully submitted,

SUKHMAN | YAGODA

Ryowe. Yagoda

SUKHMAN | YAGODA

224 North Desplaines Street, Suite 600
Chicago, Illinois 60661

T: G12) 897 — 1800

F: (312) 897 — 1801

FIRM ID: 60290

ARDC No.: 6270855
ryan@sukhmanyagoda.com
